
	
		II
		112th CONGRESS
		1st Session
		S. 1891
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Ms. Cantwell (for
			 herself, Mr. Bingaman,
			 Mrs. Feinstein, Mrs. Murray, Mr.
			 Lieberman, Mr. Cardin,
			 Mr. Akaka, Mr.
			 Warner, Mr. Reed,
			 Mr. Lautenberg, Mr. Kerry, Mr.
			 Whitehouse, Mr. Menendez,
			 Mr. Durbin, Mrs. Boxer, Mr.
			 Harkin, Mr. Webb,
			 Mr. Merkley, Mrs. Hagan, and Mrs.
			 Gillibrand) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To provide lasting protection for inventoried roadless
		  areas within the National Forest System.
	
	
		1.Short titleThis Act may be cited as the
			 Roadless Area Conservation Act of
			 2011.
		2.Findings and
			 purpose
			(a)In
			 GeneralCongress finds that—
				(1)there is a
			 compelling need to establish national protection for inventoried roadless areas
			 of the National Forest System in order to protect the unique social and
			 ecological values of those irreplaceable resources;
				(2)roadless areas
			 protect healthy watersheds and their numerous benefits including—
					(A)protecting
			 downstream communities from floods and tempering the effects of drought;
					(B)ensuring a supply
			 of clean water for domestic, agricultural, and industrial uses;
					(C)helping maintain
			 abundant and healthy fish and wildlife populations and habitats;
					(D)providing the
			 setting for many forms of outdoor recreation; and
					(E)providing
			 drinking water to millions of citizens from the more than 354 municipal
			 watersheds found on roadless areas;
					(3)maintaining
			 roadless areas in a relatively undisturbed condition—
					(A)saves downstream
			 communities millions of dollars in water filtration costs; and
					(B)is crucial to
			 preserve the flow of affordable, clean water to a growing population;
					(4)the protection of
			 roadless areas can maintain biological strongholds and refuges for many
			 imperiled species by halting the ongoing fragmentation of the landscape into
			 smaller and smaller parcels of land divided by road corridors;
				(5)roadless areas
			 conserve native biodiversity by serving as a bulwark against the spread of
			 nonnative invasive species;
				(6)roadless areas
			 provide unparalleled opportunities for hiking, camping, picnicking, wildlife
			 viewing, hunting, fishing, cross-country skiing, canoeing, mountain-biking, and
			 similar activities;
				(7)while roadless
			 areas may have many wilderness-like attributes, unlike wilderness areas, the
			 use of mechanized means of travel is allowed in many roadless areas;
				(8)roadless areas
			 contain many sites sacred to Native Americans and other groups that use
			 roadless areas for spiritual and religious retreats;
				(9)from the
			 inception of Federal land management, it has been the mission of the Forest
			 Service and other agencies to manage the National Forest System for the dual
			 purposes of resource extraction and conservation;
				(10)consistent with
			 that dual mission, this Act—
					(A)protects social
			 and ecological values, while allowing for many multiple uses of inventoried
			 roadless areas; and
					(B)does not impose
			 any limitations on the use of, or access to National Forest System, State, or
			 private land outside inventoried roadless areas;
					(11)establishing a
			 consistent national policy for the protection of inventoried roadless
			 areas—
					(A)ensures that the
			 considerable long-term ecological and economic benefits of protecting roadless
			 areas for future generations are properly considered;
					(B)diminishes the
			 likelihood of controversy at the project level; and
					(C)enables the Chief
			 of the Forest Service to focus on the economic and environmental benefits of
			 reducing hazardous fuel buildups in portions of the landscape that already have
			 roads;
					(12)the National
			 Fire Plan indicates that fires are almost twice as likely to occur in roaded
			 areas as in roadless areas, because roadless areas are generally located
			 further away from communities and are harder to access;
				(13)the report
			 entitled Protecting People and Sustaining Resources in Fire-Adapted
			 Ecosystems—A Cohesive Strategy (65 Fed. Reg. 67480) advocates a higher
			 priority for fuel reduction on land that is near communities and readily
			 accessible municipal watersheds;
				(14)the Forest
			 Service has an enormous backlog of maintenance needs for the existing 386,000
			 mile road system of the Forest Service that will cost millions of dollars to
			 eliminate;
				(15)no State or
			 private land owner would continue to build new roads in the face of such an
			 enormous backlog;
				(16)failure to
			 maintain forest roads—
					(A)limits public
			 access; and
					(B)causes
			 degradation of water quality and wildlife and fish habitat; and
					(17)protection of
			 roadless areas—
					(A)will impact less
			 than 0.5 percent of the national timber supply; and
					(B)will have a
			 negligible impact on oil and gas production because—
						(i)the
			 entire National Forest System provides only approximately 0.4 percent of the
			 quantity of oil and gas that is produced in the United States; and
						(ii)roadless areas
			 provide only a fraction of the quantity of oil and gas that is produced in the
			 National Forest System.
						(b)PurposeThe
			 purpose of this Act is to provide, within the context of multiple-use
			 management, lasting protection for inventoried roadless areas within the
			 National Forest System.
			3.DefinitionsIn this Act:
			(1)Classified
			 road
				(A)In
			 generalThe term classified road means a road wholly
			 or partially within, or adjacent to, National Forest System land that is
			 determined to be needed for long-term motor vehicle access.
				(B)InclusionsThe
			 term classified road includes a State road, county road, privately
			 owned road, National Forest System road, and any other road authorized by the
			 Forest Service.
				(2)Inventoried
			 roadless areaThe term inventoried roadless area
			 means an area identified in a roadless area map.
			(3)Responsible
			 officialThe term responsible official means a
			 Forest Service line officer or employee with the authority and responsibility
			 to make decisions regarding the protection and management of inventoried
			 roadless areas under this Act.
			(4)RoadThe
			 term road means a motor vehicle travelway over 50 inches wide,
			 unless designated and managed as a trail.
			(5)Road
			 constructionThe term road construction means
			 activity that results in the addition of classified road or temporary road
			 miles.
			(6)Road
			 improvementThe term road improvement means activity
			 that results in—
				(A)an increase of
			 the traffic service level of an existing road;
				(B)an expansion of
			 the capacity of the road; or
				(C)a change in the
			 original design function of the road.
				(7)Road
			 maintenanceThe term road maintenance means ongoing
			 upkeep of a road necessary to retain or restore the road in accordance with
			 approved road management objectives.
			(8)Road
			 realignmentThe term road realignment means an
			 activity that results in—
				(A)a new location
			 for all or part of an existing road; and
				(B)treatment of the
			 old roadway.
				(9)Road
			 reconstructionThe term road reconstruction means an
			 activity that results in improvement or realignment of an existing classified
			 road.
			(10)Roadless area
			 characteristicsThe term roadless area
			 characteristics means resources or features that are often present in
			 and characterize inventoried roadless areas, including—
				(A)high quality or
			 undisturbed soil, water, and air;
				(B)sources of public
			 drinking water;
				(C)diversity of
			 plant and animal communities;
				(D)habitat
			 for—
					(i)threatened,
			 endangered, candidate, or sensitive species, and species proposed for listing,
			 under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.); and
					(ii)species
			 dependent on large, undisturbed areas of land;
					(E)primitive,
			 semiprimitive nonmotorized, and semiprimitive motorized classes of dispersed
			 recreation;
				(F)reference
			 landscapes;
				(G)natural appearing
			 landscapes with high scenic quality;
				(H)traditional
			 cultural properties and sacred sites; and
				(I)other locally
			 identified unique characteristics.
				(11)Roadless area
			 mapThe term roadless area map means an inventoried
			 roadless area map that is contained in the document entitled Forest
			 Service Roadless Areas Conservation, Final Environmental Impact Statement,
			 Volume 2, dated November 2000.
			(12)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
			(13)Temporary
			 roadThe term temporary road means a road that
			 is—
				(A)authorized by
			 contract, permit, lease, other written authorization, or emergency operation;
			 and
				(B)not intended to
			 be part of the forest transportation system and not necessary for long-term
			 resource management.
				(14)Unclassified
			 roadThe term unclassified road means a road on
			 National Forest System land that is not managed as part of the forest
			 transportation system, including—
				(A)an unplanned
			 road, abandoned travelway, or off-road vehicle track that has not been
			 designated and managed as a trail; and
				(B)a road that was
			 once under permit or other authorization and was not decommissioned on the
			 termination of the authorization.
				4.Prohibition on
			 road construction and road reconstruction in inventoried roadless
			 areas
			(a)ProhibitionExcept
			 as provided in subsection (b), road construction and road reconstruction may
			 not take place in an inventoried roadless area of the National Forest
			 System.
			(b)ExceptionsRoad
			 construction and road reconstruction may take place, including through the use
			 of appropriated funds, in an inventoried roadless area of the National Forest
			 System if the responsible official determines that—
				(1)a road is needed
			 to protect public health and safety in a case of an imminent threat of flood,
			 fire, or other catastrophic event that, without intervention, would cause the
			 loss of life or property;
				(2)a road is needed
			 to conduct—
					(A)a response action
			 under the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
			 or
					(B)a natural
			 resource restoration action under—
						(i)that Act;
						(ii)section 311 of
			 the Federal Water Pollution Control
			 Act (33 U.S.C. 1321); or
						(iii)the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.);
						(3)a road is needed
			 pursuant to a reserved or outstanding right, or as provided for by law or
			 treaty;
				(4)a road
			 realignment is needed—
					(A)to prevent
			 irreparable resource damage that arises from the design, location, use, or
			 deterioration of a classified road that cannot be mitigated by road
			 maintenance; and
					(B)to provide for
			 essential public or private access, natural resource management, or public
			 health or safety;
					(5)road
			 reconstruction is needed to implement a road safety improvement project on a
			 classified road determined to be hazardous on the basis of accident experience
			 or accident potential with respect to the road;
				(6)(A)a Federal-aid highway
			 project authorized under chapter 1 of title 23, United States Code, is—
						(i)in the public interest; or
						(ii)consistent with the purposes for
			 which the land was reserved or acquired; and
						(B)no other reasonable and prudent
			 alternative to the project exists; or
					(7)(A)a road is needed in
			 conjunction with—
						(i)the continuation, extension, or
			 renewal of a mineral lease on land that is under lease by the Secretary of the
			 Interior as of January 12, 2001; or
						(ii)the issuance of a new lease issued
			 immediately on the date of expiration of an existing lease described in clause
			 (i);
						(B)road construction or road
			 reconstruction under this paragraph will be conducted in a manner that—
						(i)minimizes the effects on surface
			 resources;
						(ii)prevents unnecessary or
			 unreasonable surface disturbance; and
						(iii)complies with all applicable laws
			 (including regulations), lease requirements, and land and resource management
			 plan directives; and
						(C)a road constructed or reconstructed
			 under this paragraph will be removed on the earlier of—
						(i)the date on which the road is no
			 longer needed for the purposes of the lease; or
						(ii)the date of termination or
			 expiration of the lease.
						(c)Road
			 MaintenanceA classified road in an inventoried roadless area may
			 be maintained.
			5.Prohibition on
			 timber cutting, sale, or removal in inventoried roadless areas
			(a)ProhibitionExcept
			 as provided in subsection (b), timber may not be cut, sold, or removed in an
			 inventoried roadless area of the National Forest System.
			(b)ExceptionsTimber
			 may be cut, sold, or removed in an inventoried roadless area if the responsible
			 official determines that the cutting, sale, or removal of the timber is
			 expected to be infrequent and—
				(1)the cutting,
			 sale, or removal of generally small diameter timber—
					(A)will improve or
			 maintain 1 or more roadless area characteristics; and
					(B)is needed—
						(i)to
			 improve habitat for threatened, endangered, candidate, or sensitive species,
			 and species proposed for listing, under the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.); or
						(ii)to
			 maintain or restore the characteristics of ecosystem composition and structure,
			 such as to reduce the risk of uncharacteristic wildfire effects, within the
			 range of variability that would be expected to occur under a natural
			 disturbance regime of the current climatic period;
						(2)the cutting,
			 sale, or removal of timber is incidental to the implementation of a management
			 activity not otherwise prohibited by this Act;
				(3)the cutting,
			 sale, or removal of timber is needed and appropriate for personal or
			 administrative use, in accordance with part 223 of title 36, Code of Federal
			 Regulations; or
				(4)roadless
			 characteristics have been substantially altered in a portion of an inventoried
			 roadless area as a result of the construction of a classified road and
			 subsequent timber harvest, if—
					(A)the road
			 construction and subsequent timber harvest occurred after the area was
			 designated an inventoried roadless area and before January 12, 2001; and
					(B)timber is cut,
			 sold, or removed only in the substantially altered portion of the inventoried
			 roadless area.
					6.Modifications to
			 roadless area maps
			(a)Authority of
			 SecretaryThe Secretary may make 1 or more modifications to a
			 roadless area map to improve the accuracy or inclusiveness of the roadless area
			 map.
			(b)RequirementsIn
			 modifying a roadless area map under subsection (a), the Secretary shall—
				(1)make the
			 modification in accordance with the National Forest Management Act of 1976 (16
			 U.S.C. 1600 et seq.); and
				(2)to evaluate the
			 effect of the modification, prepare an environmental impact statement or
			 similar analysis required under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.).
				7.Scope and
			 applicability
			(a)EffectThis
			 Act does not—
				(1)revoke, suspend,
			 or modify any permit, contract, or other legal instrument authorizing the
			 occupancy and use of National Forest System land issued or entered into before
			 January 12, 2001;
				(2)compel the
			 amendment or revision of any land and resource management plan;
				(3)revoke, suspend,
			 or modify any decision concerning any project or activity made before January
			 12, 2001; or
				(4)apply to road
			 construction, reconstruction, or the cutting, sale, or removal of timber in an
			 inventoried roadless area of the Tongass National Forest if a notice of
			 availability of a draft environmental impact statement for such activity has
			 been published in the Federal Register before January 12, 2001.
				(b)Limitation on
			 RevisionThe prohibitions and restrictions established in this
			 Act are not subject to reconsideration, revision, or rescission in any
			 subsequent project decision or amendment or revision to any land and resource
			 management plan carried out in accordance with section 6 of the
			 Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1604).
			
